PD-1127-15
                                   PD-1127-15                                       COURT OF CRIMINAL APPEALS
                                                                                                     AUSTIN, TEXAS
September 1, 2015                                                                   Transmitted 8/28/2015 9:27:56 PM
                                                                                      Accepted 9/1/2015 10:50:48 AM
                                          NO. 01-14-00294-CR                                          ABEL ACOSTA
                                                                                                              CLERK
               ALBERT NIEVES,                       §                 IN THE COURT OF
                                      Petitioner    §
                        v.                          §                CRIMINAL APPEALS
                                                    §
            THE STATE OF TEXAS                      §                 STATE OF TEXAS

                        PETITIONER’S MOTION TO EXTEND TIME
                     TO FILE PETITION FOR DISCRETIONARY REVIEW

   TO THE HONORABLE JUSTICES OF THE COURT OF CRIMINAL APPEALS:

          Comes now Albert Nieves, respondent, and files this motion for an extension of 30 days

   in which to file his petition for discretionary review. In support of this motion, petitioner shows

   the Court the following:

                                                    I.

          The petitioner was convicted in the 179th Criminal District Court of Harris County, Texas

   of the offense of Aggravated Sexual Assault of a Child < 14 Years Of Age on March 31, 2014 in

   trial court cause number 1392793. Petitioner was sentenced to 10 years TDC. The First Court of

   Appeals issued an opinion on July 14, 2015 affirming petitioner’s conviction. Petitioner desires

   review of his conviction by the Court of Criminal Appeals.

                                                    II.

          Petitioner’s counsel requests an extension of time to file the petition for discretionary

   review. Good cause exists for granting this extension. Petitioner’s counsel was set for trial in an

   aggravated robbery with a deadly weapon case in the 184th district court on August 14, 2015.

   That case resolved the day before trial. Petitioner’s counsel is currently set for trial on an injury

   to a child case in the 230th district court on August 31, 2015. Petitioner’s counsel requires an

   extension of 30 days to prepare and file the petition for discretionary review. Petitioner’s

   counsel has not requested any extensions prior to this request.
                                            PRAYER

       Petitioner prays that the Court grant an extension of 30 days for the filing of the petition

for discretionary review and for any other relief to which the petitioner may be entitled.


                                                      Respectfully submitted,


                                                      /s/ Joe David Wells
                                                      Joe David Wells
                                                      State Bar No. 90001904
                                                      9800 Centre Parkway, Suite 660
                                                      Houston, Texas 77036
                                                      (281) 410-8778 office
                                                      (832) 201-0437 facsimile

                                                      ATTORNEY FOR PETITIONER




                                  CERTIFICATE OF SERVICE

This is to certify that a copy of the above entitled and numbered motion has been served on the
District Attorney of Harris County, Texas, by email August 28, 2015.

                                                      /s/ Joe David Wells
                                                      Joe David Wells